DETAILED ACTION
	This Office Action is in reply to Applicant’s Request for Continued Examination for application number 15/916,341. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Jan 21, 2021 has been entered.
 

Status of Claims
Claim(s) 1, 9-11, 15, 17 and 21 is/are currently pending and has/have been examined.
Claim(s) 10-11 had previously been withdrawn from consideration due to a restriction requirement. 


Response to Amendment 
	The Amendment filed on Jan 21, 2021 has been entered. Applicant’s Remarks filed on Jan 21, 2021 have been considered as follows.
Based on the Amendments to the Specification, the 112(a), 112(b) and 101 previously set forth are withdrawn. 
Based on the Amendments to the Claims, and Page(s) 12-25 of Applicant’s Remarks, the prior art rejection(s) has/have been withdrawn. 
As the Claims have been deemed allowable for the reasons below, the Restriction requirement for Claim(s) 10-11 has been withdrawn. Claim(s) 10-11 have been rejoined, examined, and deemed allowable as well. 


Information Disclosure Statement
	The information disclosure statement(s) filed Jan 21, 2021 is/are acknowledged. The information disclosed therein has been considered been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Benjamin Appelbaum (Attorney of Record) on Feb 11, 2021.
The claims have been amended. A partial listing follows: 
(Currently Amended) A method for monitoring health maintenance comprising the steps of: 
collecting an initial blood sample from an individual;
dividing the collected blood sample into at least two parts; 

analyzing one part of said at least two parts of the collected sample for multiple blood components levels immediately after the collection, after allowing said one part of said divided collected blood sample to clot at a room temperature, while being wrapped in a non-light permeable material; and then centrifuging said clotted blood sample in a darkened centrifuge to obtain a serum sample and wherein said serum sample is tested for said multiple blood components levels; 
freezing another part of said at least two parts of the collected sample at -80 C immediately after the collection and storing said frozen part to be used at a later time as a comparative standard; 
collecting a second blood sample from said individual after a predetermined period of time; 
analyzing said second blood sample for the same multiple blood components levels in a simultaneous parallel test with said frozen part and 

(Currently Amended) The method for monitoring health maintenance according to Claim 1, wherein said multiple blood components comprise DNA 

	Claims that are not referenced in the above Examiner’s Amendment remain unchanged. 


Allowable Subject Matter
Claim(s) 1, 9-11, 15, 17 and 21 is/are allowable over the prior art made of record. In addition to the remarks made of record, the instant claims define over the prior art of record because said prior art does not anticipate or render obvious:
Dividing the collected blood sample into at least two parts, analyzing one part of said at least two parts immediately, after allowing for clotting at room temperature while being wrapped in a light permeable material, and freezing another part to use as a comparative standard in a future test, and analyzing a subsequent blood sample simultaneously with the previously frozen comparative standard to detect changes in blood components, as in Claim 1, 15 and 17. 


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798